DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3, Figures 3, 5 and 6, claims 1, 3, 5, 6 and 9-11, in the reply filed on January 7, 2021 is acknowledged.
Claims 2, 4, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
In claim 1 (line 6) “faced to the second surface formed in” should recite --facing the second surface of--.
In claim 1 (line 12) “formed in” should recite --of--.
In claim 10 (line 5) “faced to” should recite --facing--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 13-15) recites “wherein the circumferential wall of the counterbore is formed with a closed shape and configured to move into a direct engagement with a radial end surface of the shoulder… [of] the insert”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable the insert to be “moveable” within the counterbore.  It is unclear as to the direction of such “movement”; and unclear as to what plane/direction the cross-section of the counterbore and aperture extends relative to the axis of the second member bore and fastener in order to enable such “movement”.  Claims 3, 5, 6 and 9 depend from claim 1 and are like rejected as being indefinite.
Claim 5 recites “wherein the counterbore is oblong” and claim 6 recites “wherein the counterbore has a first dimension to accommodate the insert, and a second dimension smaller than the first dimension; and the second dimension is separated from the first dimension by a length L and the counterbore is tapered from the first dimension to the second dimension”.  
It is unclear as to which longitudinal direction such “oblong” shape and “length” between the first and second dimensions extends relative to the axis of the second member bore and fastener.
Claim 10 (lines 12-14) recites “wherein the counterbore of the first member is formed with a tapered slot having a first dimension to accommodate the insert and a second dimension smaller than the first dimension, and the second dimension is separated from the first dimension by a length”.
Claim 10 fails to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable one to properly determine what plane/direction the cross-section of the counterbore and aperture extends relative to the axis of the second member bore and fastener.
Claim 11 recites “wherein the second dimension is smaller than a diameter of the insert whereby the insert interferes with the counterbore in the event that the insert is moved toward the second dimension”.
Claim 11 fails to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable the insert to be “moveable” within the counterbore.  It is unclear as to the direction of such “movement”; and unclear as to what plane/direction the cross-section of the counterbore and aperture extends relative to the axis of the second member bore and fastener in order to enable such “movement”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse (US 4,127,353).
As to claim 1 as best understood, Busse discloses a mounting structure apparatus, comprising: 
a first member 6 having a first surface and a second surface opposite to the first surface, the first member having an aperture 26 formed through the first surface and a counterbore 25 being formed with a circumferential wall in the second surface and communicating with the aperture; 
a second member 2 having a bore 20 facing the second surface of the first member and coaxial with the aperture of the first member; 
an insert 4 having a shoulder 21, the insert engageable with the counterbore of the first member and the bore of the second member, and 
a fastener 15 insertable into the first member aperture and coupled with the second member bore by engaging the insert to join the first member to the second member, 
wherein the circumferential wall of the counterbore is formed with a closed shape and configured to move into a direct engagement with a radial end surface of the shoulder formed in the insert (counterbore 25 comprises a closed shape formed by cover cap 122, which encloses the counterbore; Figures 1-7).
As to claim 5 as best understood, Busse discloses a mounting apparatus wherein the counterbore 25 is oblong (Figures 1-7).  
As to claim 6 as best understood, Busse discloses a mounting apparatus wherein the counterbore 25 has a first dimension to accommodate the insert 4, and a second dimension smaller than the first dimension; and the second dimension is separated from the first dimension by a length L and the counterbore is tapered from the first dimension to the second dimension (Figures 1-7).  
As to claim 9, Busse discloses a mounting apparatus wherein the second dimension is smaller than a diameter of the insert 4 whereby the insert interferes with the counterbore 25 in the event that the insert is moved toward the second dimension (Figures 1-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Busse in view of Ward (US 2015/0368948).
As to claim 3, Busse fails to disclose a mounting apparatus wherein the insert forms a threaded aperture and external threads, the external insert threads engageable with threads in the bore of the second member, and the threaded aperture engages the fastener.  
Ward teaches a mounting apparatus wherein an insert 12 forms a threaded aperture 18 and external threads 16, the external insert threads engageable with threads in a bore 40 in a panel member 30, and the threaded aperture engages a fastener 14; the threaded interface between the externally-threaded insert and the fastener providing for adjustability in the mounting of the fastener, and enabling the fastener to be mounted within a variety of different panel members (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting apparatus disclosed by Busse to comprise an externally-threaded insert receiving a threaded fastener, as taught by Ward, in order to provide for adjustability in the mounting of the fastener, and enabling the fastener to be mounted within a variety of different panel members.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Busse in view of Mizusawa et al. (US 4,478,545).
As to claim 10 as best understood, Busse discloses a mounting structure apparatus, comprising: 
a first member 6 having a first surface and a second surface opposite to the first surface, the first member having an aperture 26 being formed through the first surface and communicating with a counterbore 25 formed in the second surface; 
a second member 2 having a bore 20 facing the second surface of the first member and coaxial with the aperture of first member; 
an insert 4 having a bore, the insert engageable with the counterbore of the first member and the bore of the second member, and 
a fastener 15 insertable into the aperture of the first member and coupled with the bore of the second member by engaging the insert to join the first member to the second member, 
wherein the counterbore of the first member is formed with a tapered slot having a first dimension to accommodate the insert and a second dimension smaller than the first dimension, and the second dimension is separated from the first dimension by a length (Figures 1-7).
Busse disclose a mounting apparatus comprising a radially-expandable insert having an open bore and corresponding fastener; instead of a radially-expandable insert having a blind bore and corresponding fastener.
Mizusawa et al. teach a mounting apparatus comprising either a radially-expandable insert 11,21 having an open bore and corresponding fastener, or a radially-expandable insert 31 having a blind bore and corresponding fastener (Figures 1-11).
Inasmuch as the references disclose a radially-expandable inserts having an open bore and radially-expandable inserts having a blind bore as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 11 as best understood, Busse discloses a mounting apparatus wherein the second dimension is smaller than a diameter of the insert 4 whereby the insert interferes with the counterbore 25 in the event that the insert is moved toward the second dimension (Figures 1-7).   
Response to Arguments
Applicant’s arguments with respect to the art rejection of claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 7, 2022 with respect to the art rejection of claim 1 have been fully considered but they are not persuasive. 
As to the 35 USC 112 rejection set forth in the previous Office action regarding claims 1, 10 and 11 failing to recite any limitations which enable one to properly determine what structural features define each of the aperture and the counterbore in the first member such to enable the insert to be “moveable” within the counterbore; it being unclear as to the direction of such “movement”; and unclear as to what plane/direction the cross-section of the counterbore and aperture extends relative to the axis of the second member bore and fastener in order to enable such “movement”, Attorney argues that such structural features are described within the specification and shown within the drawings, and the claims are clear and definite.
 Examiner disagrees.  Examiner notes that the disclosure of the specification and drawings fails to remedy indefiniteness within the claim limitations themselves; the language of the claims themselves must be clear and definite.  Accordingly, claims 1, 10 and 11 remain rejected under 35 USC as set forth above.
As to the 35 USC 112 rejection set forth in the previous Office action regarding claims 5 and 6 being unclear as to which longitudinal direction such “oblong” shape and “length” between the first and second dimensions extends relative to the axis of the second member bore and fastener, Attorney argues that such structural features are described within the specification and shown within the drawings, and thus the claims are clear and definite.
Examiner disagrees.  Examiner notes that the disclosure of the specification and drawings fails to remedy indefiniteness within the claim limitations themselves; the language of the claims themselves must be clear and definite.  Accordingly, claims 5 and 6 remain rejected under 35 USC as set forth above.
As to claim 1, Attorney argues that:
Busse fails to disclose a mounting structure apparatus wherein the circumferential wall of the counterbore is formed with a closed shape.
Examiner disagrees.  As to claim 1, Busse discloses a mounting structure apparatus wherein the circumferential wall of the counterbore 25 is formed with a closed shape (counterbore 25 comprises a closed shape formed by cover cap 122, which encloses the counterbore; Figures 1-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/15/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619